                            Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 1 of 17



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Max Fischer, Bar No. 226003
                     2   max.fischer@morganlewis.com
                         Aimee Mackay, Bar No. 221690
                     3   aimee.mackay@morganlewis.com
                         Sonia Vucetic, Bar No. 307414
                     4   sonia.vucetic@morganlewis.com
                         300 South Grand Avenue
                     5   Twenty-Second Floor
                         Los Angeles, CA 90071
                     6   Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                     7
                         MORGAN, LEWIS & BOCKIUS LLP
                     8   Taylor D. Horn, Bar No. 329435
                         taylor.horn@morganlewis.com
                     9   One Market, Spear Street Tower
                         San Francisco, CA 94105
                    10   Tel: +1.415.442.1000
                         Fax: +1.415.442.1001
                    11
                         Attorneys for Defendant
                    12   AMAZON LOGISTICS, INC. (erroneously sued as
                         AMAZON.COM SERVICES, LLC)
                    13
                                                        UNITED STATES DISTRICT COURT
                    14
                                                     NORTHERN DISTRICT OF CALIFORNIA
                    15

                    16   ARTURO ROMERO, on behalf of himself and        Case No. ____________
                                                                                  3:20-cv-09104
                         all others similarly situated,
                    17                                                  DEFENDANT AMAZON’S NOTICE
                                                 Plaintiff,
                                                                        OF REMOVAL TO FEDERAL COURT
                    18                     vs.
                         GREENWICH LOGISTICS, LLC, a Delaware           [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                    19   corporation; AMAZON.COM SERVICES,
                    20   LLC, a Delaware corporation; NEED IT NOW,      Complaint Filed: November 5, 2020
                         LLC, a California corporation; SOS
                    21   LOGISTICS, LLC, a California corporation;
                         ASAP COURIER AND LOGISTICS, a business
                    22   entity of unknown form; LUCKY 2
                         LOGISTICS, LLC, a business entity of
                    23   unknown form; WDS LOGISTICS, LLC, a
                    24   business entity of unknown form; NEED IT
                         NOW COURIER OF MD, a business entity of
                    25   unknown form; LEXINGTON LOGISTICS, a
                         business entity of unknown form; FASTMILE
                    26   DELIVERS, LLC, a business entity of unknown
                         form; and DOES 1 through 50, inclusive,
                    27
                                                 Defendants.
              28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                               DEFENDANT AMAZON’S NOTICE OF
                         DB2/ 40002463.7                                  REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                              Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 2 of 17



                     1   TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

                     2   CALIFORNIA AND TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:

                     3            PLEASE TAKE NOTICE THAT, Defendant Amazon Logistics, Inc.1 (erroneously sued

                     4   as Amazon.com Services, LLC; hereinafter, “Amazon”), by and through its counsel, removes the

                     5   above-entitled action to this Court from the Superior Court of the State of California for the

                     6   County of Alameda, pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453. Amazon bases its

                     7   removal on the following grounds:

                     8   I.       PROCEDURAL BACKGROUND

                     9            1.       On November 5, 2020, Plaintiff Arturo Romero (“Plaintiff’) filed an unverified

                    10   putative class action complaint in the Superior Court of the State of California, County of

                    11   Alameda, entitled Arturo Romero, on behalf of himself all others similarly situated v. Greenwich

                    12   Logistics, LLC, et al., Case No. RG20079742 (the “Complaint”).

                    13            2.       On November 16, 2020, Plaintiff served copies of the Summons, Complaint, Civil

                    14   Case Cover Sheet, and Civil Lawsuit Notice on the registered agent for Amazon. True and

                    15   correct copies of these documents are attached hereto as Exhibit A. Amazon also includes within

                    16   Exhibit A: Proof of service on Complaint as to Lucky 2 Logistics, LLC, Proof of Service on

                    17   Complaint as to Greenwich Logistics, LLC Filed, Proof of Service by Mail, Proof of Service on

                    18   Complaint as to Need It Now Courier of MD, Proof of Service on Complaint As to SOS

                    19   Logistics, LLC, Proof of Service on Complaint as to WDS Logistics, LLC, and the Notice of

                    20   Hearing regarding Complex Determination Hearing and Case Management Conference. Exhibit

                    21   A constitutes all of the pleadings, process, and orders served upon Amazon or filed in the

                    22   Superior Court action.

                    23            3.       Plaintiff alleges that he worked for Defendants as a non-exempt hourly employee.

                    24   (Exh. A, Compl., ¶ 30.) The Complaint defines “Defendants” to mean “GREENWICH

                    25   LOGISTICS, LLC, a Delaware corporation; AMAZON.COM SERVICES, LLC, a Delaware

                    26   corporation; NEED IT NOW, LLC, a California corporation; SOS LOGISTICS, LLC, a

                    27
                         1
                    28    Amazon.com Services, LLC is an erroneously named Defendant. Amazon Logistics, Inc. is the
MORGAN, LEWIS &
                         corporate entity that contracted with Defendant Greenwich Logistics.
 BOCKIUS LLP
                                                                                       DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                            1       REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                            Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 3 of 17



                     1   California corporation; ASAP COURIER AND LOGISTICS, a business entity of unknown form;

                     2   LUCKY 2 LOGISTICS, LLC, a business entity of unknown form; WDS LOGISTICS, LLC, a

                     3   business entity of unknown form; NEED IT NOW COURIER OF MD, a business entity of

                     4   unknown form; LEXINGTON LOGISTICS, a business entity of unknown form; FASTMILE

                     5   DELIVERS, LLC, a business entity of unknown form; and DOES 1 through 50, inclusive.” (Exh.

                     6   A, Compl., ¶ 1.) Plaintiff seeks to bring his class action on behalf of “all others similarly

                     7   situated,” and asserts claims on behalf of the following putative classes and sub-classes:

                     8            Hourly Employee Class: All persons employed by Defendants, collectively or
                                  separately, and/or any staffing agencies and/or any other third parties in hourly or
                     9
                                  non-exempt positions in California four years prior to the filing of this action and
                    10            ending on the date that final judgment is entered in this action (“Hourly Employee
                                  Class”).
                    11
                                           Meal Period Sub-Class: All Hourly Employee Class members who
                    12                     worked in a shift in excess of five hours during the four years prior to the
                                           filing of this action and ending on the date that final judgment is entered in
                    13
                                           this action.
                    14
                                           Rest Period Sub-Class: All Hourly Employee Class members who
                    15                     worked a shift of at least three and one-half (3.5) hours the four years prior
                                           to the filing of this action and ending on the date that final judgment is
                    16                     entered in this action.
                    17                     Waiting Time Penalties Sub-Class: All Hourly Employee Class
                                           members who separated from their employment with Defendants during
                    18
                                           the period beginning three years before the filing of this action and ending
                    19                     when final judgment is entered.

                    20            Wage Statement Penalties Sub-Class: All persons employed by Defendants in
                                  California during the period beginning one year before the filing of this action and
                    21            ending when final judgment is entered.
                    22            Reimbursement Class: All persons employed by Defendants in California who
                                  incurred unreimbursed business expenditures for Defendants during the period
                    23
                                  beginning four years before the filing of this action and ending when final
                    24            judgment is entered.

                    25            UCL Class: All Hourly Employee Class members employed by Defendants in
                                  California during the four years prior to the filing of this action and ending on the
                    26            date that final judgment is entered in this action.
                    27
                         (Exh. A, Compl., ¶ 22.)
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                         DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                             2        REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                             Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 4 of 17



                     1            4.       Plaintiff seeks class damages for: (1) failure to provide meal periods; (2) failure to

                     2   provide rest periods; (3) failure to pay minimum and overtime wages; (4) failure to provide

                     3   accurate written wage statements; (5) failure to indemnify; (6) failure to pay all final wages; and

                     4   (7) unfair competition.

                     5            5.       Based on Plaintiff’s apparent theory that he and other putative class member

                     6   delivery drivers were jointly employed by Greenwich Logistics and Amazon, Amazon has

                     7   calculated the amount in controversy as set forth below. Amazon Logistics, Inc. (not

                     8   Amazon.com Services LLC) contracted with Greenwich Logistics to provide delivery services

                     9   performed by delivery personnel employed by Greenwich Logistics. Amazon denies that it

                    10   employed or jointly employed Plaintiff or any other named Defendant’s employee. Amazon

                    11   reserves the right to provide additional calculations if Plaintiff’s theory changes.

                    12   II.      REMOVAL IS TIMELY
                    13            6.       Amazon was served with the Summons and Complaint on November 16, 2020.

                    14   Because this Notice of Removal is filed within thirty days of service of the Complaint, it is timely

                    15   under 28 U.S.C. §§ 1446(b)(3) and 1453. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc.,

                    16   526 U.S. 344, 354 (1999). No previous Notice of Removal has been filed or made with this Court

                    17   for the relief sought in this removal notice.

                    18   III.     THIS COURT HAS ORIGINAL SUBJECT MATTER JURISDICTION UNDER
                                  THE CLASS ACTION FAIRNESS ACT.
                    19
                                  7.       Plaintiff brings this action as a putative class action under California Code Civ.
                    20
                         Proc. § 382. (Exh. A, Compl., ¶ 11.)2 Removal based upon Class Action Fairness Act (“CAFA”)
                    21
                         diversity jurisdiction is proper pursuant to 28 U.S.C. §§ 1441, 1446, and 1453 because: (i)
                    22
                         diversity of citizenship exists between at least one putative class member and one Defendant, (ii)
                    23
                         the aggregate number of putative class members in all proposed classes is 100 or greater; and (iii)
                    24
                         the amount placed in controversy by the Complaint exceeds, in the aggregate, $5 million,
                    25
                         exclusive of interest and costs. 28 U.S.C. §§ 1332(d)(2) & (d)(5)(B), 1453. Although Amazon
                    26

                    27
                         2
                          Amazon denies, and reserves the right to contest at the appropriate time, that this action can
                    28   properly proceed as a class action. Amazon further denies Plaintiff’s claims and denies that he
MORGAN, LEWIS &
                         can recover any damages.
 BOCKIUS LLP
                                                                                         DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                             3        REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                            Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 5 of 17



                     1   denies Plaintiff’s factual allegations and denies that Plaintiff—or the classes he purports to

                     2   represent—is entitled to the relief requested, based on Plaintiff’s allegations in the Complaint and

                     3   prayer for relief, all requirements for jurisdiction under the CAFA have been met in this case.

                     4            A.       Minimal Diversity of Citizenship Exists as Amazon Is Not a California
                                           Citizen.
                     5
                                  8.       To satisfy the CAFA’s diversity requirement, a party seeking removal need only
                     6
                         show that minimal diversity exists; that is, that one putative class member is a citizen of a state
                     7
                         different from any defendant. 28 U.S.C. § 1332(d)(2); United Steel, Paper & Forestry, Rubber,
                     8
                         Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union, AFL-CIO, CLC v. Shell Oil Co., 602
                     9
                         F.3d 1087, 1090-91 (9th Cir. 2010) (finding that to achieve its purposes, CAFA provides
                    10
                         expanded original diversity jurisdiction for class actions meeting the minimal diversity
                    11
                         requirement set forth in 28 U.S.C. § 1332(d)(2)).
                    12
                                  9.       The Complaint alleges that “Plaintiff ARTURO ROMERO is, and at all relevant
                    13
                         times mentioned herein [sic], an individual residing in the State of California.” (Exh. A, Compl.,
                    14
                         ¶ 7.) The Complaint does not allege that Plaintiff is a citizen of any other state. “An individual is
                    15
                         a citizen of the state in which he is domiciled.” Boon v. Allstate Ins. Co., 229 F. Supp. 2d 1016,
                    16
                         1019 (C.D. Cal. 2002) (citing Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)).
                    17
                         For purposes of diversity jurisdiction, citizenship is determined by the individual’s domicile at the
                    18
                         time that the lawsuit is filed. Armstrong v. Church of Scientology Int’l, 243 F.3d 546, 546 (9th
                    19
                         Cir. 2000) (citing Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986)). Evidence of continuing
                    20
                         residence creates a presumption of domicile. Washington v. Hovensa LLC, 652 F.3d 340, 395 (3d
                    21
                         Cir. 2011). Therefore, Plaintiff is a citizen of California for diversity jurisdiction purposes.
                    22
                         Moreover, Plaintiff has brought claims on behalf of putative class members at least some of
                    23
                         whom are domiciled in California. See Compl., ¶ 22. Thus, Plaintiff and at least one putative
                    24
                         class member are citizens of California for diversity jurisdiction purposes.
                    25
                                  10.      For CAFA diversity purposes, a limited liability company is deemed to be a citizen
                    26
                         of the state where it has its principal place of business and under whose laws it is organized. 28
                    27
                         U.S.C. § 1332(d)(10); see also Ferrell v. Express Check Advance of Georgia, 591 F.3d 698, 704
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                       DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                            4       REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                            Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 6 of 17



                     1   (4th Cir. 2010) (holding that a limited liability company qualifies as an “unincorporated

                     2   association” under Section 1332(d)(10) for purposes of CAFA removal); Marroquin v. Wells

                     3   Fargo, LLC, 2011 WL 476540, *2 (S.D. Cal. Feb 3, 2011) (same). Amazon.com Services, LLC

                     4   is organized under the laws of Delaware, and has its corporate headquarters and principal place of

                     5   business in Seattle, Washington. Amazon.com Sales, Inc. is the only member of Amazon.com

                     6   Services LLC. Amazon.com Sales, Inc. is a Delaware corporation with its corporate headquarters

                     7   and principal place of business in Washington.

                     8            11.       Amazon Logistics, Inc., the corporation that entered into a delivery services

                     9   contract with Greenwich Logistics, is a citizen of Washington and Delaware for the purposes of

                    10   diversity jurisdiction. Under 28 U.S.C. § 1332, “a corporation shall be deemed to be a citizen of

                    11   every State and foreign state by which it has been incorporated and of the State or foreign state

                    12   where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). The “principal place of

                    13   business” for the purpose of determining diversity subject matter jurisdiction refers to “the place

                    14   where a corporation’s officers direct, control, and coordinate the corporation’s activities . . . [I]n

                    15   practice it should normally be the place where the corporation maintains its headquarters—

                    16   provided that the headquarters is the actual center of direction, control, and coordination, i.e., the

                    17   ‘nerve center,’ and not simply an office where the corporation holds its board meetings . . . .” See

                    18   Hertz Corp. v. Friend, 559 U.S. 77, 92-93, 130 S.Ct. 1181, 1192 (2010). Amazon Logistics, Inc.

                    19   is incorporated under the laws of Delaware and has its headquarters and principal place of

                    20   business in Seattle, Washington.

                    21            12.      Amazon’s corporate decisions generally are made in Seattle, Washington,

                    22   including its operation, executive, administrative, and policymaking decisions. The majority of

                    23   Amazon’s executive officers principally conduct their business from headquarters in Washington.

                    24   Thus, at all times relevant hereto, Amazon’s citizenship, whether Amazon.com Services, LLC or

                    25   Amazon Logistics, Inc., has been Delaware and Washington, and not California.

                    26            13.      Therefore, based on the Complaint, at least one member of the putative class is a

                    27   citizen of a state different than one Defendant. As a result, diversity jurisdiction exists under the

                    28   CAFA. 28 U.S.C. § 1332(d)(2)(A) (requiring only “minimal diversity” under which “any
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                        DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                            5        REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                             Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 7 of 17



                     1   member of a class of plaintiffs is a citizen of a State different from any Defendant”).

                     2            B.       The Putative Class Has More than 100 Members.
                     3            14.      Based on Plaintiff’s definitions, the putative classes and subclasses contain more

                     4   than 100 members. Based on the available data, Amazon is informed and believes that

                     5   Greenwich Logistics employed more than 500 individuals who delivered products to Amazon

                     6   customers in California during the period between November 5, 2016 through July 31, 2020, 3

                     7   when Amazon and Greenwich Logistics terminated their contract for delivery services.

                     8            C.       The Amount in Controversy Exceeds Five Million Dollars.
                     9            15.      Pursuant to CAFA, the claims of the individual members in a class action are

                    10   aggregated to determine if the amount in controversy exceeds $5 million, exclusive of interest and

                    11   costs. 28 U.S.C. § 1332(d)(6). Because Plaintiff does not expressly plead a specific amount of

                    12   class damages, Amazon need only show that it is more likely than not that the amount in

                    13   controversy exceeds $5 million. See Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 376

                    14   (9th Cir. 1997).

                    15            16.      Amazon’s burden to establish the amount in controversy is by a preponderance of

                    16   the evidence. Dart Cherokee Basin Operating Company, LLC v. Owens, 135 S. Ct. 547 (2014);

                    17   see also Jordan v. Nationstar Mortg., LLC, 781 F.3d 1178, 1183 (9th Cir. 2015) (citing Dart

                    18   Cherokee for the proposition that there is no anti-removal presumption against CAFA cases). A

                    19   removing party seeking to invoke CAFA jurisdiction “need include only a plausible allegation

                    20   that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee, 135 S. Ct. at

                    21   554. “If a federal court is uncertain about whether ‘all matters in controversy’ in a purported

                    22   class action ‘do not in the aggregate exceed the sum or value of $5 million,’ the court should err

                    23   in favor of exercising jurisdiction over the case.” Senate Judiciary Report, S. REP. 109-14, at 42

                    24   (2005) (citation omitted).

                    25            17.       “[A] removing defendant is not obligated to research, state and prove the

                    26   plaintiff’s claims for damages.” Sanchez v. Russell Sigler, Inc., 2015 WL 12765359, *2 (C.D.

                    27
                         3
                    28    Between approximately November 2019 and July 2020 alone, Greenwich Logistics employed
MORGAN, LEWIS &
                         more than 500 drivers.
 BOCKIUS LLP
                                                                                        DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                             6       REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                             Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 8 of 17



                     1   Cal. April 28, 2015) (citation omitted); see also LaCross v. Knight Transportation Inc., 775 F.3d

                     2   1200, 1203 (9th Cir. 2015) (rejecting plaintiff’s argument for remand based on the contention that

                     3   the class may not be able to prove all amounts claimed: “Plaintiffs are conflating the amount in

                     4   controversy with the amount of damages ultimately recoverable.”); Ibarra v. Manheim Invs., Inc.,

                     5   775 F.3d 1193, 1198 n.1 (9th Cir. 2015) (in alleging the amount in controversy, defendants “are

                     6   not stipulating to damages suffered, but only estimating the damages in controversy.”). The

                     7   ultimate inquiry is what amount is put “in controversy” by the plaintiff’s complaint, not what a

                     8   defendant will actually owe. LaCross, 775 F.3d at 1202 (citation omitted) (explaining that courts

                     9   are directed “to first look to the complaint in determining the amount in controversy”).

                    10            18.      Under Dart Cherokee, a removing defendant is not required to submit evidence in

                    11   support of its removal allegations. Salter v. Quality Carriers, Inc., 974 F.3d 959, 963 (9th Cir.

                    12   2020) (“a removing defendant’s notice of removal need not contain evidentiary submissions but

                    13   only plausible allegations of jurisdictional elements.”) (internal quotations omitted) (emphasis

                    14   added). However, as detailed below, Amazon has both plausibly alleged and shown that the

                    15   amount in controversy exceeds $5 million and that the Court has jurisdiction pursuant to CAFA.

                    16   As discussed below, when the claims of the putative class members in the present case are

                    17   aggregated, their claims put into controversy over $5 million in potential damages. See 28 U.S.C.

                    18   § 1332(d)(2).

                    19            19.      Although Amazon denies Plaintiff’s factual allegations and denies that he or the

                    20   putative classes and subclasses he seeks to represent are entitled to the relief for which he has

                    21   prayed, Plaintiff’s allegations and prayer for relief have “more likely than not” put into

                    22   controversy an amount that exceeds the $5 million threshold when aggregating the claims of the

                    23   putative class members as set forth in 28 U.S.C. § 1332(d)(6). 4

                    24
                         4
                           This Notice of Removal discusses the nature and amount of damages placed at issue by
                    25   Plaintiff’s Complaint. Amazon’s references to specific damage amounts and citation to
                         comparable cases are provided solely for establishing that the amount placed in controversy by
                    26   Plaintiff’s allegations is more likely than not in excess of the jurisdictional minimum. Amazon
                         maintains that each of Plaintiff’s claims is without merit and that Amazon is not liable to Plaintiff
                    27   or any putative class member. Amazon expressly denies that Plaintiff or any putative class
                         member is entitled to recover any of the penalties sought in the Complaint. In addition, Amazon
                    28   denies that liability or damages can be established on a class-wide basis. No statement or
MORGAN, LEWIS &
                         reference contained herein shall constitute an admission of liability or a suggestion that Plaintiff
 BOCKIUS LLP
                                                                                       DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                            7       REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                            Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 9 of 17



                     1            20.      As explained above, Plaintiff seeks to represent a putative class of more than 500

                     2   members. Amazon has reviewed certain data concerning the putative class and subclasses of

                     3   Greenwich Logistics employees that Plaintiff seeks to represent. Based on the allegations in the

                     4   Complaint, and examining only part of the time period put at issue by Plaintiff’s complaint,

                     5   Plaintiff has put more than $5 million in controversy as set forth below; and CAFA removal is

                     6   appropriate.

                     7                     1.     Plaintiff’s First and Second Causes of Action For Failure to Provide
                                                  Meal and Rest Periods Put at Least $963,728 in Controversy.
                     8
                                  21.      Plaintiff seeks to represent a “Meal Period Sub-Class” of all “persons employed by
                     9
                         Defendants, collectively or separately, and/or any staffing agencies and/or any other third parties
                    10
                         in hourly or nonexempt positions in California four years prior to the filing of this action and
                    11
                         ending on the date that final judgment is entered in this action . . . who worked in a shift in excess
                    12
                         of five hours during the Relevant Time Period.” (Exh. A, Compl. ¶ 22.) Plaintiff also seeks to
                    13
                         represent a “Rest Period Sub-Class,” which includes nonexempt employees “who worked a shift
                    14
                         of at least three and one-half (3.5) hours during” the same time period. (Id.) Regarding these
                    15
                         sub-classes, Plaintiff alleges that “at all relevant times during the applicable limitations period,
                    16
                         Defendants maintained a policy or practice of not providing” putative sub-class members meal or
                    17
                         rest periods or paying premium wages for missed such periods. (Exh. A, Compl. ¶¶ 47–49 and
                    18
                         62–63 (emphasis added).) The Complaint expressly alleges that “Plaintiff and the putative class
                    19
                         members were not provided with meal periods of at least thirty (30) minutes for each five (5)
                    20
                         hour work period”, and “were not provided with rest periods of at least ten (10) minutes for each
                    21
                         four (4) hour work period, or major fraction thereof…” (Id. ¶¶ 32, 33.) (emphasis added).
                    22
                         Further, Plaintiff alleges that “ what meal periods were taken by putative class members were
                    23
                         consistently interrupted by work. Plaintiff and putative class members were instructed to
                    24
                         ‘multitask’ and were required to clock out for lunch and keep working while they ate.” (Id. ¶ 32.)
                    25
                         Similarly, Plaintiff alleges that Defendants required “putative class members to continue working
                    26

                    27   will or could actually recover any damages based upon the allegations contained in the Complaint
                         or otherwise. “The amount in controversy is simply an estimate of the total amount in dispute,
                    28   not a prospective assessment of [Amazon’s] liability.” Lewis v. Verizon Communs., Inc., 627
MORGAN, LEWIS &
                         F.3d 395, 400 (9th Cir. 2010).
 BOCKIUS LLP
                                                                                        DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                            8        REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                             Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 10 of 17



                     1   through their rest breaks due to the excessive workload” and were “often given work-related tasks

                     2   to complete during their rest periods and were never provided the opportunity to take

                     3   uninterrupted rest breaks to which they were entitled.” (Id. ¶ 33.) Plaintiff also alleges that

                     4   “Plaintiff and putative class members’ meal periods were consistently taken after the completion

                     5   of their fifth hour of work,” and they “were never afforded to take second meal periods when they

                     6   worked in excess of ten (10) hours a day.” (Id. ¶ 32.)

                     7            22.      Labor Code § 512(a) states that non-exempt employees must be provided an

                     8   uninterrupted meal period of not less than 30 minutes for a work period of more than five

                     9   hours. Labor Code § 226.7(b) states that if an employer fails to provide an employee a meal or

                    10   rest period in accordance with state law, the employer shall pay the employee one additional hour

                    11   of pay for each workday that the meal or rest period is not provided. The Complaint alleges that

                    12   Defendants failed to pay Plaintiff and Class Members this additional hour of pay when required

                    13   meal and rest periods were not provided. (Exh. A, Compl., ¶¶ 53, 63.)

                    14            23.      Based on Plaintiff’s class definition, the amount in controversy exceeds the CAFA

                    15   threshold. While the relevant time period for this action is November 5, 2016 through the

                    16   present, in just the eighteen months preceding this action the number of employees and shifts

                    17   worked causes the amount in controversy to exceed the minimum amount in controversy.

                    18   Specifically, for the period between approximately March 10, 2019 and July 31, 2020 5,

                    19   Greenwich Logistics personnel worked at least 62,177 shifts making deliveries to Amazon

                    20   customers that Amazon is informed and believes involved work periods of more than five hours.

                    21   Amazon is informed and believes that Plaintiff’s average hourly rate was $15.50, and that this

                    22   rate is less than the average hourly rate of Greenwich Logistics drivers in California during the

                    23   relevant time period, November 5, 2016 to July 31, 2020. Because the Complaint alleges that

                    24   Defendants did not provide legally required meal or rest periods and required Greenwich

                    25   Logistics delivery drivers to work through their meal and rest periods on a daily basis, this places

                    26   an amount in controversy as to meal and rest period premium pay based on a conservatively

                    27
                         5
                    28    July 31, 2020 is the last date that Greenwich made deliveries under its delivery contract with
MORGAN, LEWIS &
                         Amazon Logistics, Inc.
 BOCKIUS LLP
                                                                                       DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                           9        REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                           Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 11 of 17



                     1   assumed 50 percent violation rate. Under Plaintiff’s theories, Amazon (and Greenwich Logistics)

                     2   would be liable for two hours of pay for half of the shifts worked by a delivery driver class

                     3   member in excess of five hours—one for the alleged meal period violation and one for the alleged

                     4   rest period violation. Therefore, assuming an hourly rate of $15.50, the first and second causes of

                     5   action place at least $963,728 in controversy: ($15.50 per hour x 31,088 shifts) + ($15.50 per

                     6   hour x 31,088 shifts) = $963,728.

                     7                     2.     Plaintiff’s Third Cause of Action For Failure to Pay Hourly and
                                                  Overtime Wages Places $722,807.62 in Controversy.
                     8
                                  24.      The Complaint alleges that Defendants “had a policy of automatically deducting
                     9
                         thirty minutes, and up to an hour, from Plaintiff’s and class members’ paychecks for unpaid
                    10
                         meal periods, regardless of whether they took a meal period or not.” (Exh. A, Compl., ¶¶ 31–
                    11
                         32, 50, 81–82 (emphasis added).) The Complaint alleges that Plaintiff and putative class
                    12
                         members were not paid for these hours due to the automatic deduction policy and that these
                    13
                         “uncompensated hours were worked in excess of eight (8) hours a day and/or forty (40) hours a
                    14
                         week entitled Plaintiff and Class Members to overtime wages which they were systemically
                    15
                         denied.” (See id., ¶ 31.) The Complaint also alleges that Defendants “failed to pay Plaintiff and
                    16
                         Hourly Employee Class members all earned wages every pay period at the correct rates,
                    17
                         including overtime rates, because Defendants directed, permitted or otherwise encouraged
                    18
                         Plaintiff and Hourly Employee Class members to perform off-the-clock work.” (Id. ¶ 84.)
                    19
                         Amazon is informed and believes that the typical shift length for a Greenwich Logistics driver
                    20
                         exceeded 8 hours.
                    21
                                  25.      Labor Code section 510 requires that any work “in excess of eight hours in one
                    22
                         workday” must be compensated “at the rate of no less than one and one-half times the regular rate
                    23
                         of pay for an employee.” Cal. Lab. Code § 510(a).
                    24
                                  26.      In this claim, Plaintiff is alleging that Defendants unlawfully auto-deducted 30-
                    25
                         minute or one-hour meal periods from his and class members’ time every day, even though they
                    26
                         were required to work through their meal periods each day. He further alleges that the half hour
                    27
                         that Defendants allegedly illegally deducted from each shift resulted in Plaintiff and class
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                        DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                            10       REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                             Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 12 of 17



                     1   members working unpaid overtime, such that the unlawfully deducted half hour of time must be

                     2   compensated at the employees’ overtime rate of pay. Assuming a minimum $15.50 hourly rate

                     3   for the class and looking only at the limited time period identified above, Plaintiff’s third cause of

                     4   action thus places at least $722,807.62 in controversy: $15.50 x 1.5 x 0.5 hours x 62,177 shifts =

                     5   $722,807.62.

                     6                     3.     Plaintiff’s Fourth Cause of Action For Failure to Provide Accurate
                                                  Written Wage Statements Places $424,750 in Controversy.
                     7
                                  27.      Plaintiff seeks to represent a “Wage Statement Penalties Sub-Class” of all
                     8
                         nonexempt employees employed by Defendants in California “during the period beginning one
                     9
                         year before the filing of this action.” (Exh. A, Compl. ¶ 12.) Plaintiff alleges that Defendants
                    10
                         intentionally failed to provide Plaintiff and the putative members of this sub-class with written
                    11
                         accurate itemized wage statements. (Id. ¶¶ 91–93.) For this cause of action, the Complaint seeks
                    12
                         “$50.00 for the initial pay period in which a violation of Labor Code section 226(a) occurred, and
                    13
                         $100.00 for each subsequent pay period in which a violation of Labor Code section 226(a)
                    14
                         occurred.” (Exh. A, Compl. ¶ 94.)
                    15
                                  28.      Here, during the relevant one-year statute of limitations period, Amazon is
                    16
                         informed and believes that Greenwich Logistics provided wage statements to putative class
                    17
                         members on a semi-monthly basis. During the period of November 5, 2019 to July 31, 2020
                    18
                         (shortly before Greenwich Logistics and Amazon ended their business relationship), Amazon is
                    19
                         informed and believes that at least 505 Greenwich Logistics employees made deliveries. Amazon
                    20
                         is further informed and believes that Greenwich Logistics issued approximately 4,500 wage
                    21
                         statements during this period to these employees. Thus, Plaintiff’s fifth cause of action for failure
                    22
                         to provide accurate wage statements puts $424,750 in controversy: 505 employees during the
                    23
                         applicable limitations period x $50 penalty for initial pay period = $25,250 + (3,995 subsequent
                    24
                         pay periods x $100 penalty = $399,500), equaling total claimed penalties of $424,750. 6
                    25

                    26
                         6
                    27     The maximum penalties available under Labor Code section 226(a) are $4,000 per employee.
                         Although Amazon satisfies the amount in controversy without assuming the maximum penalties,
                    28   if Amazon were to assume the maximum penalties, Plaintiff’s fifth cause of action for failure to
MORGAN, LEWIS &
                         provide accurate wage statements alone would put $2,020,000 in controversy.
 BOCKIUS LLP
                                                                                        DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                            11       REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                             Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 13 of 17



                     1                     4.     Plaintiff’s Sixth Cause of Action For Failure to Pay All Final Wages
                                                  Places at Least $2,964,840 in Controversy.
                     2
                                  29.      Plaintiff seeks to represent a “Waiting Time Penalties Sub-Class” of all persons
                     3
                         employed by Defendants “who separated from their employment with Defendants during the
                     4
                         period beginning three years before the filing of this action and ending when final judgment is
                     5
                         entered.” (Exh. A, Compl. ¶ 22.) Plaintiff alleges that Defendant willfully failed to timely pay
                     6
                         final wages to him and putative members of this sub-class. (Id. ¶¶ 107–108.) Specifically,
                     7
                         Plaintiff alleges, “During the applicable limitations period, Defendants failed to pay Plaintiff all
                     8
                         final wages in accordance with the Labor Code by failing to timely pay those final wages,”
                     9
                         (Compl., ¶ 107), and “at all relevant time during the applicable limitations period, Defendants
                    10
                         have failed to timely pay Waiting Time Penalties Sub-Class members all of their final wages in
                    11
                         accordance with the Labor Code.” (Id., ¶ 107) (bolding in original).
                    12
                                  30.      While a section 203 claim is subject to a three-year statute of limitations, Amazon
                    13
                         is informed and believes that between approximately March 2019 and July 2020 there were at
                    14
                         least 797 employees of Greenwich Logistics who performed deliveries to Amazon customers that
                    15
                         separated their employment. Amazon is informed and believes that all such employees ended
                    16
                         their employment with Greenwich Logistics more than 30 days before the Complaint was filed.
                    17
                         Plaintiff alleges that these former employees are still owed unpaid final wages, the Complaint
                    18
                         seeks a full 30 days of waiting time penalties for each employee who was terminated or resigned
                    19
                         during the applicable limitations period. (Id. ¶¶ 107–108.) The Complaint does not allege that all
                    20
                         overtime and minimum wages owed have been paid to these employees, and indeed seeks those
                    21
                         wages as damages. See Ford v. CEC Entm’t, Inc., 2014 WL 3377990 (N.D. Cal. 2014)
                    22
                         (“Assuming a 100% violation rate is thus reasonably grounded in the complaint . . . [b]ecause no
                    23
                         averment in the complaint supports an inference that these sums were ever paid.”). Assuming
                    24
                         that these employees’ final rate of pay was a minimum of $15.50 per hour, and that they worked
                    25
                         at least eight hour shifts on average, the Complaint puts in controversy Labor Code Section 203
                    26
                         waiting time penalties of $3,720 per terminated employee ($15.50 x 8 x 30) 7, or at least
                    27
                         7
                    28    As noted, infra, Plaintiff’s hourly rate was $15.50. Based on available data, some putative class
MORGAN, LEWIS &
                         members earned more than this rate, placing additional sums purportedly in controversy.
 BOCKIUS LLP
                                                                                        DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                            12       REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                           Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 14 of 17



                     1   $2,964,840 in the aggregate ($3,720 x 797).

                     2            31.      The total amount in controversy for these four causes of action alone is therefore at

                     3   least $5,076,125.62 ($963,728+ $722,807.62 + $424,750 + $2,964,840), based on the allegations

                     4   in the claims discussed above. Thus, the CAFA $5 million requirement is satisfied based on these

                     5   claims alone. However, Plaintiff’s other claims place additional amounts in controversy.

                     6                     5.     Plaintiff’s Fifth Cause of Action For Failure to Reimburse Business
                                                  Expenses Places Additional Amounts in Controversy.
                     7
                                  32.      Plaintiff seeks to represent a “Reimbursement Class” of all “persons employed by
                     8
                         Defendants as delivery drivers in California who incurred business expenses during the Relevant
                     9
                         Time Period.” (Exh. A, Compl. ¶ 22.) Plaintiff alleges that he and the putative class members
                    10
                         “were required to use their own personal cell phones in the course of their duties, including, but
                    11
                         not limited to, clocking their hours worked and meal periods remotely with the web-based
                    12
                         application on their phones,” that they were “required to launder and maintain their uniforms, and
                    13
                         that they “were required to purchase no-slip shoes and black slacks in order to execute his [sic]
                    14
                         duties under Defendants’ employ,” but that these expenses were never reimbursed. (Id. ¶¶ 34,
                    15
                         39.) The Complaint does not allege the amounts sought for these expenses, but Plaintiff’s fifth
                    16
                         cause of action for failure to indemnify places some additional amount in controversy, causing the
                    17
                         amount in controversy to further exceed $5 million.
                    18
                                           6.     Plaintiff’s Request for Attorneys’ Fees Places Additional Amounts in
                    19                            Controversy, Further Exceeding the CAFA Threshold.
                    20            33.      Plaintiff seeks to recover attorneys’ fees under various provisions of the Labor

                    21   Code, including section 226. (Exh. A, Compl. ¶¶ 55, 65, 87, 94, 102, 111, 129, 131, and Prayer

                    22   for Relief ¶ 14.) Future attorneys’ fees are properly included in determining the amount in

                    23   controversy, including for class actions seeking fees under Labor Code Section 226. See Fritsch

                    24   v. Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 793–94 (9th Cir. 2018) (“Because the

                    25   law entitles [the plaintiff] to an award of attorneys’ fees if he is successful, such future attorneys’

                    26   fees are at stake in the litigation, and must be included in the amount in controversy.”). The

                    27   Ninth Circuit held that future fee estimates can be based on “customary rates and proper fees,”

                    28   and that “a percentage-based method,” such as 25% of the amount in controversy, may also be
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                        DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                            13       REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                           Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 15 of 17



                     1   relevant when estimating the amount of fees included in the amount in controversy. Id. at 795

                     2   and 796, fn. 6.

                     3            34.      While the CAFA minimum amount in controversy of $5 million is met without

                     4   even considering attorneys’ fees, using 25% of the amount in controversy in this case, as detailed

                     5   above, the inclusion of attorneys’ fees would add at least another $1,269,031.40 in controversy

                     6   (25% of $5,076,125.62).

                     7            D.       CAFA’s Exceptions to Removal Do Not Apply.
                     8            35.      CAFA’s “home-state” and “local controversy” exceptions do not apply to this

                     9   removal. The “home state” exception prevents CAFA removal only when all “primary

                    10   defendants” are citizens of the state in which the action was filed. 28 U.S.C. § 1332(d)(4)(B);

                    11   Phillips v. Kaiser Found. Health Plan, Inc., 953 F. Supp. 2d 1078, 1086 (N.D. Cal. 2011)

                    12   (“[Home state] test requires that all ‘primary defendants’ be residents of the same state in which

                    13   the action is filed.”). Here, Plaintiff brought all claims in the Complaint against Amazon and

                    14   several others, seeking damages against all without distinction. (Exh. A, Compl. ¶¶ 40–131,

                    15   Prayer for Relief, ¶¶ 4–14) (alleging violations against all Defendants equally).) Because

                    16   Plaintiff seeks to recover amounts equally against the Defendants, Amazon is a “real target” of

                    17   the lawsuit and is a primary defendant in this case. See Vodenichar v. Halcon Energy Properties,

                    18   Inc., 733 F.3d 497, 506 (3d Cir. 2013) (finding that all defendants were “primary defendants”

                    19   when the plaintiff appeared to apportion liability equally among them); Harrington v. Mattel,

                    20   Inc., No. C07-05110 MJJ, 2007 WL 4556920, at *5 (N.D. Cal. Dec. 20, 2007) (holding that

                    21   Mattel, Inc. and its wholly owned subsidiary, Fisher-Price, Inc., were both “primary defendants”).

                    22   Amazon is not a citizen of California, the state where this action was originally filed, and so the

                    23   home state exception to CAFA removal does not apply.

                    24            36.      The “local controversy” exception to CAFA jurisdiction also does not apply

                    25   because during the three-year period prior to the filing of this action, more than one “class action

                    26   has been filed asserting the same or similar factual allegations against any of the defendants on

                    27   behalf of the same or other persons . . . .” See 28 U.S.C. § 1332(d)(4)(A); see also Chalian v.

                    28   CVS Pharmacy, Inc., No. CV1608979ABAGRX, 2017 WL 1377589, at *3 (C.D. Cal. Apr. 11,
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                      DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                           14      REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                             Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 16 of 17



                     1   2017) (holding that the local controversy exception did not apply where similar class action

                     2   lawsuits had been filed against defendants in the past three years).

                     3            37.      On May 26, 2020, Plaintiff Francisco Zuleta filed a class action complaint in the

                     4   Superior Court of California, County of Los Angeles, which asserted similar Labor Code

                     5   violations against Amazon on behalf of a class of other delivery drivers who worked for a

                     6   different delivery service provider and were alleged to also be employed by Amazon. Attached

                     7   hereto as Exhibit B is a true and correct copy of this class action complaint, which was filed in

                     8   Francisco Zuleta on behalf of himself and others similarly situated v. Rapid Pasadena Services,

                     9   LLC, a limited liability company; Amazon.com LLC, a limited liability company; Amazon.com

                    10   Services LLC, a limited liability company; Amazon Logistics, Inc., a corporation; Amazon

                    11   Fulfillment Services, Inc., a corporation; and Does 1 to 100, Inclusive, Los Angeles Superior

                    12   Court, Case No. 20STCV20163. In addition, on August 24, 2018, Yolanda Champion filed a

                    13   putative class action complaint in the Northern District of California, which asserted similar

                    14   Labor Code violations against Amazon on behalf of a class of other delivery drivers who worked

                    15   for a different delivery service provider and were alleged to also be employed by Amazon.

                    16   Attached hereto as Exhibit C is a true and correct copy of this class action complaint, which was

                    17   filed in Yolanda Champion, on behalf of herself, all others similarly situated v. Amazon.com,

                    18   LLC, a Delaware limited liability company8; NEA Delivery, LLC, dba Fast Delivery Services, a

                    19   California limited liability company, and Does 1 through 50, inclusive, Northern District of

                    20   California Case No. 3:18-cv-05222. See 28 U.S.C. § 1332(d)(4)(A). 9

                    21
                         8
                           Effective January 1, 2018, Amazon.com LLC merged with Amazon Fulfillment Services, Inc.
                    22   and changed its name to Amazon.com Services, Inc. on that same date. Effective December 30,
                         2019, Amazon.com Services, Inc. converted to Amazon.com Services LLC, the named defendant
                    23   in this action.
                         9
                           The “local controversy” exception also does not apply if Amazon Logistics, Inc. is viewed as
                    24   the proper defendant. For example, on March 8, 2019, Plaintiffs Shaun Baskerville, Jonathan
                         Davis, and Caesar Juarez filed a first amended consolidated class action complaint in the Superior
                    25   Court of California for the County of Los Angeles, which asserted class action claims based on
                         the same or similar Labor Code sections against Amazon Logistics, Inc. on behalf of delivery
                    26   drivers who worked for another service provider. Attached hereto as Exhibit D is a true and
                         correct copy of this class action complaint, which was filed in Shaun Baskerville; Jonathan
                    27   Davis; Caesar Juarez on behalf of themselves, all others similarly situated, and the general
                         public v. Prompt Delivery, Inc., DBA Southern California Messengers; Amazon Logistics, Inc.
                    28   and DOES 1 through 20, inclusive, Los Angeles Superior Court, Case No. BC634669. (See Exh.
MORGAN, LEWIS &
                         C ¶¶ 50, 60–147.)
 BOCKIUS LLP
                                                                                        DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                            15       REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
                           Case 3:20-cv-09106-MMC Document 1 Filed 12/16/20 Page 17 of 17



                     1   IV.      VENUE

                     2            38.      This action was originally filed in the California Superior Court for the County of

                     3   Alameda. Initial venue is therefore proper in this district, pursuant to 28 U.S.C. § 1441(a),

                     4   because it encompasses the county in which this action has been pending.

                     5   V.       NOTICE

                     6            39.      Amazon will promptly serve this Notice of Removal on all parties and will

                     7   promptly file a copy of this Notice of Removal with the clerk of the state court in which the

                     8   action is pending, as required under 28 U.S.C. § 1446(d).

                     9   VI.      CONCLUSION

                    10            Based on the foregoing, Amazon requests that this action be removed to this Court. If any

                    11   question arises as to the propriety of the removal of this action, Amazon respectfully requests the

                    12   opportunity to present a brief and oral argument in support of its position that this case is subject

                    13   to removal.

                    14   Dated: December 16, 2020                              MORGAN, LEWIS & BOCKIUS LLP

                    15

                    16                                                         By         /s/ Max C. Fischer
                                                                                    Max Fischer
                    17                                                              Aimee Mackay
                                                                                    Sonia Vucetic
                    18                                                              Taylor D. Horn
                                                                                    Attorneys for Defendants
                    19                                                              AMAZON LOGISTICS, INC.
                                                                                    (erroneously sued as AMAZON.COM
                    20                                                              SERVICES, LLC)
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                         DEFENDANT AMAZON’S NOTICE OF
 ATTORNEYS AT LAW
   LOS ANGELES                                                            16        REMOVAL [28 U.S.C. §§ 1332, 1441, 1446, 1453]
                         DB2/ 40002463.7
